Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The amendment to the specification on 05/02/2022 is accepted. 
Claims 42, 44, 46, 48, 50, 52, 54, 56, and 58 are cancelled. Claims 41, 43, 45, 47, 49, 51, 53, 55, 57, 59-65 are pending.
The prior rejections are withdrawn in view of the amendments filed on: 05/02/2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 05/02/2022 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 47, 49, 51 and 60 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because of the following:

With regards to claim 47, it is claiming a “computer readable storage medium”. The specification only defines the term “machine readable medium” and furthermore paragraph 0078 of the instant application’s specification, the ‘machine readable medium may … comprise such a carrier wave. Thus, the claim is interpreted to be claiming a transitory/signal-per se, which is not statutory. See mpep 2106 below:

“Non-limiting examples of claims that are not directed to any of the statutory categories include: …

Transitory forms of signal transmission (often referred to as "signals per se"), such as a propagating electrical or electromagnetic signal or carrier wave”

With regards to claims 49,  51 and 60, they are rejected under similar rationale as claim 47, since they do not resolve the statutory deficiencies of claim 47 above.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 41, 43, 45, 47, 49, 51, 53, 55, 57, and 62-64 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Karaoguz (US Patent: 8913192, issued: Dec. 16, 2014, filed: Sep. 9, 2011) in view of Chaudhry et al (US Patent: 10341702, issued: Jul. 2, 2019, filed: Feb 15, 2011).

With regards to claim 41, Karaoguz et al teaches a method for presenting a plurality of multimedia planes on a media processing device having a display screen and having a plurality of processes (column 2, lines 40-65: a media device includes a display and also displays different portions of a canvas (processes) that includes instructions to implement logic/engine(s)), comprising: 

combining the plurality of multimedia planes into an integrated set of multimedia planes to be presented through an integrated user interface at the media processing device (Fig 2B: there are a plurality of panes/regions that include at least 232, 240, 250, 260, 270, 280 and 290), wherein the plurality of multimedia planes correspond to a plurality of content types including a first video content (Fig 1, Fig 2B: panes include at least video content such as any one of 240, 250, 270 for channel, camera video content or video phone. It is noted that each pane/panel includes a thumbnail and each of the thumbnails can be “A video thumbnail can be full motion video, slow motion video, snapshots of the video signals that refresh periodically” … as explained in column 3, lines 27-30) and one or more of a webpage content, a graphics content, an audio content, or a second video content (Fig 2B: panes include at least video content such as 240 and 270 for channel or camera video content) , and wherein the one or more of the webpage content, the graphics content, the audio content, or the second video content does not overlap the first video content (Fig. 2B: as shown the channel content in ref 240 which can be a first video content does not overlap with other video content such as the security cameral ref in 250 nor with video player 270); 

in response to a user selection via the integrated user interface, presenting one or more multimedia content types from the plurality of content types (column 5, lines 30-35: a user can select video phone field 270 and the video of the video phone is presented in a larger size/format), wherein the integrated user interface serves as a unified access point for presenting multimedia contents corresponding to the plurality of content types (Fig 2B: the interface unifies display of multimedia/video/text contents into one screen); 

facilitating interprocess communication between a first process associated with a first multimedia plane and a second process associated with a second multimedia plane to determine a display of content associated with the first process and a display of content associated with the second process (column 4, lines 4-15: when a user selects a particular channel in a channel selection pane/plane (such as ‘ESPN’ channel within a first channel selection pane/plane) a second plane for advertisements will display advertisement content associated with the ESPN channel. Multiple processes/engines are involved to display content for the different planes/panes); and 

simultaneously displaying a category selection area, a media object selection area, an information panel, and an action panel to facilitate simultaneous rendering of two or more of the plurality of content types including an audio content, a video content, a graphics content, or a webpage content (Fig 2B: a media object channel selection area is displayed (video content), a header information panel is displayed (graphic content)), AMENDMENT AND RESPONSE UNDER 37 CFR § 1.114 Page 4 Serial Number: 14/527,332 Dkt: P38632C Filing Date October 29, 2014 

Title: MECHANISM FOR FACILITATING MULTIPLE MULTIMEDIA VIEWING PLANES IN MEDIA DISPLAY SYSTEMSwherein one or more of the integrated set of multimedia planes serve as one or more selection areas, the one or more selection areas to be displayed as running horizontally or vertically (Fig 2B: the planes/panes such as the security camera or the video phone are selectable and run vertically (although it is noted the planes/panes also exist in a horizontal dimension)), and 
wherein the one or more selection areas include the category selection area …, and the media object selection area listing media objects (Fig 2B: a media channel selection area includes HD and non HD shows/media objects  and also the panels/panes/areas each can represent a category such as security or baby monitor category that each can be selectable).  

However Karaoguz et al does not expressly teach …simultaneously displaying a category selection area  … , and an action panel …; wherein the one or more selection areas include the category selection area listing categories associated with the multimedia contents, and the media object selection area listing media objects associated with the categories, wherein one or more of the media objects include two or more of a media content preview pane, a media content source identifier, a media content program time, a media content program progress indicator, and a media content program name, and wherein at least one of the category selection area and the media object selection area is located horizontally along a lower edge of the display screen.

Yet Chaudhry et al teaches …simultaneously displaying a category selection area listing categories associated with the multimedia contents, … , and an action panel …; wherein the one or more selection areas include the category selection area listing categories associated with the multimedia contents, and the media object selection area listing media objects associated with the categories, wherein one or more of the media objects include two or more of a media content preview pane, a media content source identifier, a media content program time, a media content program progress indicator, and a media content program name, and wherein at least one of the category selection area and the media object selection area is located horizontally along a lower edge of the display screen (Fig 11: a category selection area is displayed to select different video categories such as ‘TV Shows’, a ‘top picks’ action panel is displayed and a horizontal area of a row of media objects are displayed, such that the media objects of ‘popular shows on TV’ each include a preview pane/thumbnail about the show/media and also a media program show-name such as ‘modern family’ or ‘Glee’).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Karaoguz et al’s multiple plane/pane interface such that the interface would have included a category selection, action panel and two or more media objects that include a preview and program name, as taught by Chaudhry et al. The combination would have allowed Karaoguz et al to have tailored content to a particular user (Chaudhry et al, column 2, lines 8-10).

With regards to claim 43, which depends on claim 41, Karaoguz et al teaches wherein the interprocess communication is via messaging (Fig 4: column 4, lines 4-14: a channel selection generator sends data (message) to initiate display /play of advertisement in area/pane 160).  

With regards to claim 45, which depends on claim 41, Karaoguz et al teaches wherein content types include at least one of web content, television programming, media streaming, multimedia streaming, video streams, navigation ribbon, category ribbon, information panel, action menu, media object ribbon, DVD-based media, name/symbol/logo/icon, and a channel guide (Fig 2B: content types include television programming/content listed in ref 240 and also video streams that include security camera stream 250 and baby monitor stream 260).  

With regards to claim 47, Karaoguz et al and Chaudhry et al teaches at least one computer readable storage medium for presenting a plurality of multimedia planes on a media processing device having a display screen and having a plurality of processes, the medium having instructions stored thereon, the instructions when executed on the media processing device cause the device to: AMENDMENT AND RESPONSE UNDER 37 CFR § 1.114 Page 5 Serial Number: 14/527,332 Dkt: P38632C Filing Date October 29, 2014 Title: MECHANISM FOR FACILITATING MULTIPLE MULTIMEDIA VIEWING PLANES IN MEDIA DISPLAY SYSTEMScombine [[a]] the plurality of multimedia planes into an integrated set of multimedia planes to be presented through an integrated user interface at the media processing device, wherein the plurality of multimedia planes correspond to a plurality of content types including a first video content and one or more of a webpage content, a graphics content, an audio content, or a second video content, and wherein the one or more of the webpage content, the graphics content, the audio content, or the second video content does not overlap the first video content; in response to a user selection via the integrated user interface, present one or more multimedia content types from the plurality of content types, wherein the integrated user interface serves as a unified access point for presenting multimedia contents corresponding to the plurality of content types; facilitate interprocess communication between a first process associated with a first multimedia plane and a second process associated with a second multimedia plane to determine a display of content associated with the first process and a display of content associated with the second process; and simultaneously display a category selection area, a media object selection area, an information panel, and an action panel to facilitate simultaneous rendering of two or more of the plurality of content types including progress indicator, and a media content program name, and wherein at least one of the category selection area and the media object selection area is located horizontally along a lower edge of the display screen, as similarly explained in the rejection for claim 41, and is rejected under similar rationale. AMENDMENT AND RESPONSE UNDER 37 CFR § 1.114 Page 6 Serial Number: 14/527,332 Dkt: P38632C Filing Date October 29, 2014 Title: MECHANISM FOR FACILITATING MULTIPLE MULTIMEDIA VIEWING PLANES IN MEDIA DISPLAY SYSTEMS  

With regards to claim 49, which depends on claim 47, Karaoguz et al and Chaudhry et al teaches wherein the interprocess communication is via messaging, as similarly explained in the rejection of claim 43 and is rejected under similar rationale.  
  
With regards to claim 51, which depends on claim 47, Karaoguz et al and Chaudhry et al teaches wherein content types include at least one of web content, television programming, media streaming, multimedia streaming, video streams, navigation ribbon, category ribbon, information panel, action menu, media object ribbon, DVD-based media, name/symbol/logo/icon, and a channel guide, as similarly explained in the rejection of claim 45, and is rejected under similar rationale.  

With regards to claim 53, Karaoguz et al and Chaudhry et al teaches which depends on a media processing device having a display screen and having a plurality of processes the device to present a plurality of multimedia planes, comprising: an integrated user interface to combine  the plurality of multimedia planes into an integrated set of multimedia planes to be presented through the integrated user interface at the media processing device, wherein the plurality of multimedia planes correspond to a plurality of content types including a first video content and one or more of a webpage content, a graphics content, an audio content, or a second video content, and wherein the one or more of the webpage content, the graphics content, the audio content, or the second video content does not overlap the first video content; presentation logic to, in response to a user selection via the integrated user interface, present one or more multimedia content types from the plurality of content types, wherein the integrated user interface serves as a unified access point for presenting multimedia contents corresponding to the plurality of content types; and AMENDMENT AND RESPONSE UNDER 37 CFR § 1.114 Page 7 Serial Number: 14/527,332 Dkt: P38632C Filing Date October 29, 2014 Title: MECHANISM FOR FACILITATING MULTIPLE MULTIMEDIA VIEWING PLANES IN MEDIA DISPLAY SYSTEMSsimultaneously display a category selection area, a media object selection area, an information panel, and an action panel to facilitate simultaneous rendering of two or more of the plurality of content types including audio content, a video content, a graphics content, or a webpage content; and communication logic to facilitate interprocess communication between a first process associated with a first multimedia plane and a second process associated with a second multimedia plane to determine a display of content associated with the first process and a display of content associated with the second process, wherein one or more of the integrated set of multimedia planes serve as one or more selection areas, the one or more selection areas to be displayed as running horizontally or vertically, and wherein the one or more selection areas include the category selection area listing categories associated with the multimedia contents, and the media object selection area listing media objects associated with the categories, wherein one or more of the media objects include two or more of a media content preview pane, a media content source identifier, a media content program time, a media content program progress indicator, and a media content program name, and wherein at least one of the category selection area and the media object selection area is located horizontally along a lower edge of the display screen , as similarly explained in the rejection for claim 41, and is rejected under similar rationale.

With regards to claim 55, which depends on claim 53, Karaoguz et al and Chaudhry et al teaches wherein the interprocess communication is via messaging, as similarly explained in the rejection for claim 43, and is rejected under similar rationale.  

With regards to claim 57, which depends on claim 53, Karaoguz et al and Chaudhry et al teaches wherein content types include at least one of web content, television programming, media streaming, multimedia streaming, video streams, navigation ribbon, category ribbon, information panel, AMENDMENT AND RESPONSE UNDER 37 CFR § 1.114 Page 8 Serial Number: 14/527,332 Dkt: P38632C Filing Date October 29, 2014 Title: MECHANISM FOR FACILITATING MULTIPLE MULTIMEDIA VIEWING PLANES IN MEDIA DISPLAY SYSTEMS action menu, media object ribbon, DVD-based media, name/symbol/logo/icon, and a channel guide, as similarly explained in the rejection for claim 45 and is rejected under similar rationale.  

With regards to claim 62, Karaoguz et al and Chaudhry et al teaches a method for presenting a plurality of multimedia planes on a media processing device having a display screen, comprising: combining the plurality of multimedia planes into an integrated set of multimedia planes to be presented through an integrated user interface at the media processing device, wherein the plurality of multimedia planes correspond to a plurality of content types including a first video content and one or more of a webpage content, a graphics content, an audio content, or a second video content, and wherein the one or more of the webpage content, the graphics content, the audio content, or the second video content does not overlap the first video content; in response to a user selection via the integrated user interface, presenting one or more multimedia content types from the plurality of content types, wherein the integrated user interface serves as a unified access point for presenting multimedia contents corresponding to the plurality of content types; facilitating communication associated with a first multimedia plane and associated with a second multimedia plane to determine a display of content; and simultaneously displaying a category selection area, a media object selection area, an information panel, and an action panel to facilitate simultaneous rendering of two or more of the plurality of content types including an audio content, a video content, a graphics content, or a webpage content, wherein one or more of the integrated set of multimedia planes serve as one or more selection areas, the one or more selection areas to be displayed as running horizontally or vertically, and wherein the one or more selection areas include the category selection area listing categories associated with the multimedia contents, and the media object selection area listing media objects associated with the categories, wherein one or more of the media objects include two or more of a media content preview pane, a media content source identifier, a media content program time, a media content program progress indicator, and a media content program name, and wherein at least one of the category selection area and the media object selection area is located horizontally along a lower edge of the display screen, as similarly explained in the rejection for claim 41, and is rejected under similar rationale. AMENDMENT AND RESPONSE UNDER 37 CFR § 1.114 Page 10 Serial Number: 14/527,332 Dkt: P38632C Filing Date October 29, 2014 Title: MECHANISM FOR FACILITATING MULTIPLE MULTIMEDIA VIEWING PLANES IN MEDIA DISPLAY SYSTEMS  

With regards to claim 63, which depends on claim 62, Karaoguz et al and Chaudhry et al teaches wherein the communication is via messaging, as similarly explained in the rejection for claim 43, and is rejected under similar rationale.  

With regards to claim 64, which depends on claim 62, Karaoguz et al and Chaudhry et al teaches wherein content types include at least one of web content, television programming, media streaming, multimedia streaming, video streams, navigation ribbon, category ribbon, information panel, action menu, media object ribbon, DVD-based media, name/symbol/logo/icon, and a channel guide, as similarly explained in the rejection for claim 45, and is rejected under similar rationale.  

Claims 59-61 and 65 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Karaoguz (US Patent: 8913192, issued: Dec. 16, 2014, filed: Sep. 9, 2011) in view of Chaudhry et al (US Patent: 10341702, issued: Jul. 2, 2019, filed: Feb 15, 2011) in view of Woods et al (US Application: US 2013/0179925, published: Jul. 11, 2013, filed: Mar. 30, 2012, EEFD Jan. 6, 2012).

With regards to claim 59, which depends on claim 41, Karaoguz and Chaudhry et al teaches wherein a first one of the one or more media objects includes the media content preview pane, … the media content program name … ; and wherein a second one of the one or more media objects include the media content preview pane, … the media content program name … , as similarly explained in the rejection for claim 41, and is rejected under similar rationale.  

However the combination does not expressly teach wherein a first one of the one or more media objects includes … the media content source identifier…, the media content program time; and wherein a second one of the one or more media objects include … the media content source identifier, … and the media content program progress indicator.  

Yet Woods et al teaches … a media object that includes … the media content source identifier…, the media content program time (Fig. 5: a media object is shown that includes a source identifier ref 520 and a program time (shown as 45 minutes total time) with progress indicator (shown as a progress bar with an arrow indicator)).

It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Karaoguz and Chaudhry et al’s ability to implement a first one and second one of the media objects, such that each of the media objects could have been further modified to include a source identifier, program time and progress, as taught by Woods et al. The combination would have allowed Karaoguz and Chaudhry et al to have “efficiently enabled a user to view content related to a program that is relevant to the user” (Woods et al, paragraph 0002). 

With regards to claim 60, which depends on claim 47, the combination of Karaoguz, Chaudhry et al and Woods et al teaches wherein a first one of the one or more media objects includes the media content preview pane, the media content source identifier, the media content program name, and the media content program time; and wherein a second one of the one or more media objects include the media content preview pane, the media content source identifier, the media content program name, and the media content program progress indicator, as similarly explained in the rejection of claim 59, and is rejected under similar rationale.  

With regards to claim 61, which depends on claim 53, the combination of Karaoguz, Chaudhry et al and Woods et al teaches wherein a first one of the one or more media objects includes the media content preview pane, the media content source identifier, the media content program name, and the media content program time; and wherein a second one of the one or more media objects include the media content preview pane, the media content source identifier, the media content program name, and the media content program progress indicator, as similarly explained in the rejection of claim 59, and is rejected under similar rationale.  . AMENDMENT AND RESPONSE UNDER 37 CFR § 1.114 Page 9 Serial Number: 14/527,332 Dkt: P38632C Filing Date October 29, 2014 Title: MECHANISM FOR FACILITATING MULTIPLE MULTIMEDIA VIEWING PLANES IN MEDIA DISPLAY SYSTEMS  

With regards to claim 65, which depends on claim 62, the combination of Karaoguz, Chaudhry et al and Woods et al teaches wherein a first one of the one or more media objects includes the media content preview pane, the media content source identifier, the media content program name, and the media content program time; and wherein a second one of the one or more media objects include the media content preview pane, the media content source identifier, the media content program name, and the media content program progress indicator, as similarly explained in the rejection of claim 59, and is rejected under similar rationale.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yeh et al (US Application: US 2011/0047568): This reference teaches displaying a thumbnail , along with program title, channel number and program description.
Gupta et al (US Application: US 2009/0222757): This reference teaches presenting a user with a list of recently viewed objects and displaying live content in a thumbnail.
Conway et al (US Application: US 2009/0157697): This reference teaches providing variable length media clips for a stream.
Proehl et al (US Patent: 6990676): This reference teaches a user interface that includes program listings along with corresponding graphical image(s) that may be short video clips related to the selected program (as well as source, program time and additional meta data for the selected program). 
Reynolds et al (US Patent: 6799327): This reference teaches displaying a multi panel interface that includes advertisements, channels, and descriptions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILSON W TSUI whose telephone number is (571)272-7596. The examiner can normally be reached Monday - Friday 9 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILSON W TSUI/Primary Examiner, Art Unit 2178